Citation Nr: 1822626	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-30 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right Achilles tendon rupture, status post surgical repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


REMAND

The Veteran served on active duty from October 1973 to October 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

At the Board hearing, the Veteran contended that his ankle has not gotten better since a May 2011 VA examination.  Specifically, he asserted, with regard to his service-connected right ankle, that he experiences swelling, difficulty walking, soreness, and stiffness; that he experiences painful limitation of motion; and that it was aggravated in 2009 by his security work, prompting him to get a steroid shot from a private orthopedic doctor for excruciating pain.  Further, in his August 2014 substantive appeal (VA Form 9), the Veteran requested a new VA examination, asserting that the limitation of motion in his ankle is greater than moderate.  The Board notes that the relevant Diagnostic Codes (DCs) for ankle disabilities allows for a 20 percent rating for marked limitation of motion.  See 38 C.F.R. § 4.71a, DC 5271.  Therefore, the Board finds that he should be afforded a new VA examination on remand, to include consideration of any relevant records that the Board is requesting.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Treatment records from the 2009 orthopedic doctor are not currently associated with the claims file, and thus, such records should be obtained on remand as they may be relevant to the instant appeal.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  Additionally, in a March 2011 statement, the Veteran requested that his VA treatment records from the Frank Tejeda VA Outpatient Clinic (January 1994 to May 2010) be obtained.  Because it does not appear that these particular records are currently associated with the claims file, they should be requested on remand, and ongoing VA treatment records should also be requested if they exist.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Furthermore, the Board finds that a remand is warranted per the decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records and Frank Tejeda VA Outpatient Clinic records from January 1994 to May 2010.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, who treated the Veteran for his service-connected right Achilles disability.  After securing any necessary releases, request relevant records identified which are not duplicates of those contained in the claims file, specifically including records of the 2009 steroid shot from a private orthopedic doctor.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected right Achilles disability, to include specific findings regarding pain on range of motion testing and estimation of functional loss, per Correia and Sharp.

After reviewing the Veteran's claims file and eliciting the history of the Veteran's symptoms, to include any symptoms and functional impact that he experiences during flare-ups of this disability, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran should be tested for pain in both weight-bearing and nonweight-bearing, and on both active and passive motion.  If such testing cannot be performed, then the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If such estimate cannot be provided, then the examiner should explain why.

4.  Finally, readjudicate the appeal.  If the benefit sought is not granted in full, then furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

